Citation Nr: 1231222	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2002 and May 2003 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.                

In the December 2002 rating action, the RO denied the Veteran's claims for service connection for PTSD, the residuals of a brain trauma, and headaches related to the brain trauma.  

After the December 2002 rating action, the RO received a VA Form 21-4138, Statement in Support of Claim, and a stressor statement from the Veteran.  In the May 2003 rating action, the RO once again denied the claims for service connection for PTSD, the residuals of a brain trauma, and headaches related to the brain trauma.  Due to the December 2002 statements from the Veteran, the RO characterized the claims as applications to reopen previously denied claims.  However, as the statements were received within one year of the initial December 2002 denial of these claims, the Board notes that the issues were still claims for entitlement to service connection, as opposed to applications to reopen previously denied claims for service connection.

In May 2004, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued on April 13, 2005.  On April 27, 2005, the RO received a statement from the Veteran in which he noted that he had received the SOC and a VA Form 9.  In the statement, the Veteran indicated that he had PTSD and that his PTSD symptomatology included flashbacks and crying episodes.  

The Board construes the Veteran's April 2005 statement as a timely substantive appeal, submitted in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2011).  It is clear that the Veteran intended to continue with his appeal of the December 2002 and May 2003 rating actions, and this document was received by the RO following the issuance of a SOC.  Id.  Thus, the issue of entitlement to service connection for PTSD is properly before the Board for adjudication.

Upon a review of the April 2005 statement from the Veteran, although he discussed his PTSD symptomatology, he did not discuss or refer to his claims for service connection for the residuals of a brain trauma, and headaches related to the brain trauma.  Therefore, as the Veteran did not perfect his appeal of the claims of entitlement to service connection for the residuals of a brain trauma and entitlement to service connection for headaches related to the brain trauma, these matters are not before the Board for appellate consideration

In a September 2010 rating action, the RO denied the Veteran's claim for an increased (compensable) rating for service-connected corneal scar of the left eye, with retained foreign body, to include light sensitivity (also claimed as photophobia).  The Veteran filed an NOD in September 2010 and an SOC was issued in November 2011.  However, the evidence of record is negative for a substantive appeal (VA Form 9).  The Board recognizes that in a July 2012 statement from the Veteran's representative, Disabled American Veterans (DAV), they indicated that according to VACOLS (Veterans Appeals Control and Locator System), the Veteran filed a timely substantive appeal on December 20, 2011.  However, the Board notes that the Veteran's claims file and his file on the "Virtual VA" system are negative for any substantive appeal on this issue.  The file is complete (there are absolutely no indications of missing statements or records in the claims file, all evidence submitted by the Veteran is in place, in an orderly manner, in the Veteran's claim file).  No recent statement from the Veteran and/or his representative would be a timely substantive appeal of this issue. 

Accordingly, without a timely substantive appeal of record, this issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.302.  If the Veteran wishes to submit a new claim for an increased rating for his service-connected left eye disability, he is free to do so.  However, this issue is simply not before the Board at this time.   

As noted above, the Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Throughout the course of the appeal for the Veteran's claim for service connection for PTSD, he has also reported that he has anxiety and depression that were related to his period of service.  In this regard, the Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  However, the Board observes that the RO has already addressed the Veteran's claims for service connection for depression and anxiety in an October 2004 rating action wherein the RO denied service connection for depressive anxiety disorder.  After the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.  Accordingly, the October 2004 rating action is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 

Nevertheless, given that the Veteran has continued to maintain that he has depression and anxiety related to his period of service, the Board finds that the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and anxiety, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no competent evidence showing a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011 ); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, as discussed fully below, because the Veteran does not have a confirmed diagnosis of PTSD, the provisions of the amended regulation regarding stressor verification are not applicable.

In this case, the Veteran contends that he has PTSD due to an in-service incident.  In his December 2002 stressor statement, he indicated that during service, while participating in a military field training exercise, he was shot in the left eye.  According to the Veteran, the serviceman who shot him did it on purpose and he considered it a personal assault.  The Veteran reported that after his discharge, he had nightmares and flashbacks, and was irritable and angry.  Thus, it was his contention that he currently had PTSD that was related to his period of service, specifically to the in-service shooting incident.   

The Veteran's service records include a DA Form 2800, Report of Investigation, dated in August 1981.  In the report, it was noted that in May 1981, one round of blank ammunition in the direction of the Veteran's face was fired from an M16 rifle which did not have a blank adapter.  As a result, the Veteran sustained an injury to his left eye.  Although the Veteran had alleged that the shooting was an "assault", following an investigation, it was concluded that the offense of aggravated assault did not occur as alleged.  Rather, it was determined that the serviceman who shot the Veteran had committed a dereliction of duty.     

The Veteran's service treatment records are negative for any complaints or findings of PTSD.  The records show that in April 1983, the Veteran underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes, providing evidence against this claim.  

In August 2002, the Veteran filed a claim for service connection for PTSD.  

In this case, the evidence of record is negative for a diagnosis of PTSD.  The medical evidence of record mostly relates to the Veteran's past and current incarcerations.  In a November 2002 private medical statement, W.A.C., Ph.D., indicated that he had evaluated the Veteran at the request of the First Division Circuit Court of Pulaski County.  The Axis I diagnoses were depressive disorder and anxiety disorder.  In a private forensic re-evaluation that was conducted by the Arkansas Department of Human Services, Division of Mental Health Services, dated in June 2003, the pertinent Axis I diagnoses were malingering and mood disorder, not otherwise specified (NOS).  

Additional private medical records show that the Veteran was hospitalized at the Arkansas State Hospital from May to July 2003.  He was referred from the Pulaski Country Detention Center.  The Axis I diagnoses upon discharge were depressive disorder, NOS, and malingering.  All of this evidence provides highly probative evidence against the claim that the Veteran has PTSD at this time.  The evaluations are very complete.  

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has PTSD that is related to his period of active service.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this regard, it has not been established that the Veteran is otherwise qualified through specialized eduction, training, or experience to state that he has PTSD.  Therefore, his opinion that he currently has PTSD which is related to his period of active service is not competent evidence.  

In light of the above, without a current diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in October 2002, January 2005, July 2005, October 2005, and May 2011 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2002, January 2005, July 2005, October 2005, and May 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess, 19 Vet. App. at 473, requirements, none of the aforementioned letters provided the Veteran with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite the inadequate notice provided to the Veteran on these latter two elements, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of the evidence against the Veteran's claim for service connection for PTSD, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2002, prior to the appealed from rating decisions, along with the subsequent notice provided in January 2005, July 2005, October 2005, and May 2011, after the decisions that are the subject of this appeal.  

With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in January 2006 and June 2011 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  

With respect to an examination, the RO did not provide the Veteran with an examination regarding his claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, an examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran has PTSD.  The evidence of record is negative for a diagnosis of PTSD.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability.  In this case, there is no medical evidence showing a current diagnosis of PTSD, and significant evidence against such a finding.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

In any event, even if the Board found that a examination is warranted, the Board finds that the non-VA evaluations of the Veteran's psychiatric disability are more than adequate to determine if the Veteran has PTSD at this time.  The reports are highly detailed.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 






ORDER

The appeal is denied.  


___________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


